
	
		II
		112th CONGRESS
		1st Session
		S. 356
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Mr. Merkley (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Grand Ronde Reservation Act to make
		  technical corrections, and for other purposes.
	
	
		1.Establishment of
			 reservationSection 1 of the
			 Act entitled An Act to establish a reservation for the Confederated
			 Tribes of the Grand Ronde Community of Oregon, and for other purposes,
			 approved September 9, 1988 (Public Law 100–425; 102 Stat. 1594; 102 Stat. 2939;
			 104 Stat. 207; 106 Stat. 3255; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896),
			 is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 Subject to valid and inserting the following:
					
						(1)In
				generalSubject to valid
						;
				and
				(B)by adding after
			 paragraph (1) (as designated by subparagraph (A)) the following:
					
						(2)Additional
				trust acquisitionsThe Secretary may accept title to any
				additional number of acres of real property located within the boundaries of
				the original 1857 reservation of the Confederated Tribes of the Grand Ronde
				Community of Oregon established by Executive Order dated June 30, 1857,
				comprised of land within the political boundaries of Polk and Yamhill Counties,
				Oregon, if such real property is conveyed or otherwise transferred to the
				United States by or on behalf of the Tribe. All applications to take land into
				trust within the boundaries of the original 1857 reservation shall be treated
				by the Secretary as an on-reservation trust acquisition. All real property
				taken into trust within those boundaries at any time after September 9, 1988,
				shall be part of the Tribe's
				reservation.
						;
				and
				(2)in subsection
			 (c)—
				(A)in the matter
			 preceding the table, by striking in subsection (a) are approximately
			 10,311.60 and inserting in subsection (a)(1) are approximately
			 10,599.66; and
				(B)in the
			 table—
					(i)by
			 striking the following:
						
							
								
									
										678Tax lot 8005.55
										
									
								
							
							
					and inserting the
			 following:
						
							
								
									
										677, 8, 17Former tax lot 800, located within the SE
						¼, SE ¼ of Section 7; the SW
						¼ of Section 8; and the NW ¼, NW
						¼ of Section 175.55
										
									
								
							;
					(ii)in
			 the acres column of the last item added by section 2(a)(1) of Public Law
			 103–445 (108 Stat. 4566), by striking 240 and inserting
			 241.06; and
					(iii)by striking all text after
						
							
								
									
										6718 E ½ NE ¼43.42
										
									
								
							
							
					and inserting the
			 following:
						
							
								
									
										681 W ½, SE ¼, SE ¼ and S ½, NE ¼, SE ¼ 20.6
										
										681N ½, SW ¼, SE ¼ 19.99
										
										681SE ¼, NE ¼ 9.99
										
										681NE ¼, SW ¼ and NW ¼, SW ¼ 10.46
										
										681NE ¼, SW ¼ and NW ¼, SW ¼ 12.99
										
										676SW ¼, NW ¼ 37.99
										
										675NE ¼, NW ¼ 24.87
										
										675, 8SW ¼, SE ¼ of Section 5 and NE ¼, NE ¼ NW ¼,
						NE ¼ NE ¼, NW ¼ of Section 8 109.9
										
										681 NW ¼, SE ¼ 31.32
										
										681 NE ¼, SW ¼ 8.89
										
										   Total10,599.66
										
									
								
							.
					
